DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/862,365 has claims 1-30 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated November 6, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over IDS provided (3GPP TSG RAN WG1 Meeting #94; R1-1809444; 3GPP1) in view of Sheng et al. (Pub. No. US 2022/0110179 A1).
Regarding claims 1 and 19, 3GPP1 discloses a network entity, comprising: determining, at a central unit (CU) of a donor node, a configuration of a resource pattern for a plurality of Integrated-Access and Backhaul (IAB) IAB-nodes of an network, (section 2.1, proposal 1, central entity determines schedulable resource pattern for each IAB-node to schedule its child nodes based on some feedback information collected from each IAB node; where the CU of the IAB-donor can serve as a central entity to determine schedulable resource pattern for each IAB-node) wherein the configuration of the resource pattern includes a base resource pattern configured with a base periodicity of one or more slots (proposal 3, the granularity for schedule resource pattern shall be configurable, which can be one or more slots;) and a plurality of distributed unit (DU) slot format indices within the base periodicity; ( 2.1 proposal 1, F1-AP message: schedulable resource pattern, which indicates whether a resource unit can be scheduled or not by the DU of the IAB node; Figure 1 shows the F1-AP messages used to configure each IAB-node DU; Figure 2, shows the indices of the slot formats for each DU in the IAB nodes)
and transmitting, by the CU of the donor node, the resource pattern to one or more of the plurality of IAB-nodes of the IAB network. ( 2.1 proposal 1, F1-AP message: schedulable resource pattern, which indicates whether a resource unit can be scheduled or not by the DU of the IAB node; Figure 1 shows the F1-AP messages used to configure each IAB-node DU)
However, 3GPP1 fails to disclose a memory storing instructions; and a processor in communication with the memory, wherein the processor is configured to execute the instructions to: central unit (CU) of a donor node, with a direct backhaul link to a core network
Sheng disclose a memory storing instructions; (See ¶0138, memory to store data and instructions that may be used by the processing unit) and a processor in communication with the memory, (See ¶0138, memory to store data and instructions that may be used by the processing unit)
wherein the processor is configured to execute the instructions to: (See ¶0138, memory to store data and instructions that may be used by the processing unit) central unit (CU) of a donor node, with a direct backhaul link to a core network (Figure 1, shows IAB-Donor is connected to the core network through a wireline; See ¶0044, The CU may also be an interface to the core network, behaving as a RAN base station (e.g., eNB or gNB); interpreted the donor has interface to the core network through a backhaul wireline link)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify scheduling resource pattern for slots disclosed by 3GPP1 to include IAB-donor is directly connected to the core network. The motivation to combine is to efficiently provide access to the core network (See ¶0043).
Regarding claim 10 and 25, 3GPP1 discloses a network entity, comprising: receiving, at a distributed unit (DU) of an Integrated-Access and Backhaul (IAB)- node, a resource pattern from a central unit (CU) of an IAB-donor node via one or more IAB-nodes in an IAB network, ( 2.1 proposal 1, F1-AP message: schedulable resource pattern, which indicates whether a resource unit can be scheduled or not by the DU of the IAB node; Figure 1 shows the F1-AP messages used to configure each IAB-node DU; Figure 1, between two IAB-nodes with direct connection, there schedulable; page 5, schedulable resource pattern for an IAB-node can be associated with a subset of its child links) the resource pattern including a base resource pattern configured with a base periodicity of two or more slots  (proposal 3, the granularity for schedule resource pattern shall be configurable, which can multiple slots) and a plurality DU slot format indices within the base periodicity; ( 2.1 proposal 1, F1-AP message: schedulable resource pattern, which indicates whether a resource unit can be scheduled or not by the DU of the IAB node; Figure 1 shows the F1-AP messages used to configure each IAB-node DU; Figure 2, shows the indices of the slot formats for each DU in the IAB nodes) determining a scheduling behavior based at least on the resource pattern; (Figure 2, shows the determining the scheduled by IAB-node for its child nodes) and communicating with one or more additional neighboring IAB-nodes of the IAB network based on the scheduling behavior associated with the resource pattern. (Page 1, Downlink IAB transmissions (transmissions from an IAB node to child IAB nodes and UEs directly under IAB node) should schedule by the IAB node itself; Uplink IAB transmission (transmissions from an IAB node to its parent node) should be scheduled by the parent node; Figure 2, shows the determining the scheduled by IAB-node for its child nodes)
However, 3GPP1 fails to disclose a network entity, comprising: a memory storing instructions; and a processor in communication with the memory, wherein the processor is configured to execute the instructions to: a central unit (CU) of an IAB-donor node with a direct backhaul link to a core network.
Sheng disclose a memory storing instructions; (See ¶0138, memory to store data and instructions that may be used by the processing unit) and a processor in communication with the memory, (See ¶0138, memory to store data and instructions that may be used by the processing unit)
wherein the processor is configured to execute the instructions to: (See ¶0138, memory to store data and instructions that may be used by the processing unit) central unit (CU) of a donor node, with a direct backhaul link to a core network (Figure 1, shows IAB-Donor is connected to the core network through a wireline; See ¶0044, The CU may also be an interface to the core network, behaving as a RAN base station (e.g., eNB or gNB); interpreted the donor has interface to the core network through a backhaul wireline link)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify scheduling resource pattern for slots disclosed by 3GPP1 to include IAB-donor is directly connected to the core network. The motivation to combine is to efficiently provide access to the core network (See ¶0043).
Claims 2-3, 5-9, 11-12, 14-18, 20-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP1 in view of Sheng and further in view of IDS provided: AT&T (3GPP TSG RAN WG1 Meeting #95; R1-1812859; hereinafter 3GPP2)
Regarding claims 2, 11, 20 and 26, 3GPP1 in view of Sheng fails to disclose the configuration of the resource pattern further includes one or more overridden resource patterns, each configured to replace the base resource pattern for one or more specified slots.
	3GPP2 discloses the configuration of the resource pattern further includes one or more overridden resource patterns, (Page 8 the parent node can indicate to the IAB MT function that a set of resource are overriding the semi-statically coordinated and configured DL/UL resource pattern) each configured to replace the base resource pattern for one or more specified slots. (Page 8 the parent node can indicate to the IAB MT function that a set of resource are overriding the semi-statically coordinated and configured DL/UL resource pattern)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Regarding claims 3, 12, 21 and 27, 3GPP1 in view of Sheng fails to disclose the overridden resource pattern is configured with a scaling factor and a plurality of overridden slots including a slot index and DU slot format for each of the plurality of overridden slots.
3GPP2 discloses the overridden resource pattern is configured with a scaling factor and a plurality of overridden slots including a slot index and DU slot format for each of the plurality of overridden slots. (Page 8 the IAB parent node indicates that remaining DL resources in slot t+1 and slot t+2 are available for usage by the IAB DU for DL transmission instead of UL; slot formats can be indicated; Page 10 slot index; interpreted that scaling factor is 2 and each slot has a index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Regarding claims 5, 14, 22 and 28, 3GPP1 in view of Sheng fails to disclose the overridden resource pattern is configured at least per DU of each of the plurality of IAB-nodes of the IAB network, per DU-cell associated with one or more of the plurality of IAB-nodes of the IAB network, or per child backhaul link of DU.
3GPP2 discloses the overridden resource pattern is configured at least per DU of each of the plurality of IAB-nodes of the IAB network, per DU-cell associated with one or more of the plurality of IAB-nodes of the IAB network, or per child backhaul link of DU. (Page 8, semi-static TDD ul/dl configurations to coordinate between DU functions of different IAB nodes; Page 8 the IAB parent node indicates that remaining DL resources in slot t+1 and slot t+2 are available for usage by the IAB DU for DL transmission instead of UL; slot formats can be indicated; interpreted that overridden resource pattern du of each of IAB nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Regarding claims 6, 15, 23 and 29,  3GPP1 in view of Sheng fails to disclose DU slot format indices corresponds to a table of DU slot formats, the table of DU slot formats includes a plurality of entries, each entry indicating a pattern of a DU resource type at each symbol within a slot.
3GPP2 discloses the DU slot format indices corresponds to a table of DU slot formats,(Page 8, configuration of the “hard” DL/UL/Flexible resources is performed in a semi-static manner using F1/RRC signaling for the DU and MT respectively; GC-PDCCH to indicate the slot format(s) which can be used in the case of soft resources)  the table of DU slot formats includes a plurality of entries, each entry indicating a pattern of a DU resource type at each symbol within a slot. (Page 8, For each of the downlink, uplink and flexible time-resource types of the DU child link there are two flavors, hard and soft resource types; “hard” DL/UL/Flexible resources is performed in a semi-static manner; interpreted that the pattern is semi-static for the resource type being hard )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Regarding claims 7, 16, 24 and 30, 3GPP1 in view of Sheng fails to disclose the DU resource type corresponds to at least one of a hard resource, soft resource, or not-available.
	3GPP2 discloses the DU resource type corresponds to at least one of a hard resource, soft resource, or not-available. (Page 8, For each of the downlink, uplink and flexible time-resource types of the DU child link there are two flavors, hard and soft resource types)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Regarding claims 8 and 17, 3GPP1 in view of Sheng fails to disclose he base resource pattern  and an overridden resource pattern is configured in an F 1-AP interface for the one or more of the plurality of IAB-nodes of the IAB network.
3GPP discloses the base resource pattern (Page 8, network may utilize semi-static TDD UL/DL configurations to coordinate between DU functions of different IAB nodes (e.g. using the F1 interface) and an overridden resource pattern is configured in an F 1-AP interface for the one or more of the plurality of IAB-nodes of the IAB network. ((Page 8, network may utilize semi-static TDD UL/DL configurations to coordinate between DU functions of different IAB nodes (e.g. using the F1 interface; Page 8 the IAB parent node indicates that remaining DL resources in slot t+1 and slot t+2 are available for usage by the IAB DU for DL transmission instead of UL; slot formats can be indicated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Regarding claims 9 and 18, 3GPP1 in view of Sheng fails to disclose the base resource pattern is configured per DU of each of the plurality of IAB-nodes of the IAB network or per DU-cell associated with one or more of the plurality of IAB-nodes of the IAB network.
3GPP2 discloses the base resource pattern is configured per DU of each of the plurality of IAB-nodes of the IAB network or per DU-cell associated with one or more of the plurality of IAB-nodes of the IAB network. (Page 8, semi-static TDD ul/dl configurations to coordinate between DU functions of different IAB nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  IAB network transmitting resource pattern to include the resource pattern can be overridden. The motivation to combine is the available UL/DL resources shared between access and backhaul links at given IAB node may be dynamically optimized (Page 8.)
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo et al. (Pub. No. US 2020/0145997 A1)- The central unit may determine a first resource pattern for a parent link between the access node and a parent access node of the access node, and a second resource pattern for a second link between the access node and a child access node of the second access node based on the capability indicator. The central unit may, for example, align resource patterns of the parent and child links in accordance with the capabilities of the access node. In some examples, based on the determined resource patterns, the parent access node may communicate via the first link in accordance with the first resource pattern, and transmit an indicator of the second resource pattern to the second access node.
Zhu et al. (Pub. No. US 2020/0287615 A1)- In the IAB network, an IAB node may provide a wireless access service to a terminal, and is connected to a donor node through a wireless backhaul link, to transmit service data of a user. For example, the donor node may be a donor base station. The donor node in the 5G network may be referred to as an IAB donor or a DgNB (namely, a donor gNodeB) for short. The donor node may be a complete entity, or may be in a form in which a CU and a DU are separated. The CU of the donor node may be referred to as a donor-CU (or referred to as a CU for short), and the DU of the donor node may be referred to as a donor-DU (or referred to as a DU for short). That is, the donor node includes the donor-CU and the donor-DU.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472